DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Response to Amendment
Claim(s) 1-3, 8 and 15 are amended.
Claim(s) 1-20 are pending.
Response to Arguments
Applicant’s arguments filed on 07/25/2022, (pages 11-13) have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,6-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haq et al. (US 2011/0103220 A1), Qu in view of (US 8,943,489 B1), further in view of Sandhir et al. (US 7,940,650 B1).

Regarding claim 1, Haq discloses a method (Haq, [Abstract] discloses a method for using a high capacity router having redundant components), comprising:
 receiving, by a network device (Router 100), one or more packets (Packets 110) (Haq, Fig. 1, [0022] router 100 receives incoming packets 110, determines the next destination (the next "hop" in the network) for the packets, and outputs the packets as outbound packets 111 on physical links that lead to the next destination),
 wherein the network device includes a first (RE 201) routing component (Haq, Fig. 2, [0024] discloses an implementation of router 100 consistent with an aspect of the present invention. Routing engine 105 is implemented as two redundant routing engines, labeled as routing engine RE 201 and RE 202), 
a second (RE 202) routing component (Haq, Fig. 2, [0024] discloses an implementation of router 100 consistent with an aspect of the present invention. Routing engine 105 is implemented as two redundant routing engines, labeled as routing engine RE 201 and RE 202), 
 a first (205) forwarding component (Haq, [0023] discloses router 100 includes routing engine 105 and a packet forwarding engine (PFE) 106;  [0025] router 100 includes redundant processing components 205 and 206. Processing components 205 and 206 may perform the high-level functions of packet forwarding engine 106, including determining the correct destination output port for the input packets),
a second (206) forwarding component (Haq, [0023] discloses router 100 includes routing engine 105 and a packet forwarding engine (PFE) 106; [0025] router 100 includes redundant processing components 205 and 206. Processing components 205 and 206 may perform the high-level functions of packet forwarding engine 106, including determining the correct destination output port for the input packets), and 
a physical interface card concentrator (packet manager 220) with multiple physical interface cards (Physical interface slot 225) (Haq, Fig. 2, [0028] packet manager 220 may include a number of physical interface slots 225, each of which may include one or more physical interfaces. A physical interface slot 225, for example, may include an Ethernet card and an optical interface card such as a card supporting the OC-12 optical transmission standard).
Haq did not explicitly disclose wherein the signal is provided independent of the first forwarding component experiencing a failure; causing, by the control unit of the physical interface card concentrator and based on the signal, the data path for the multiple physical interface cards to be simultaneously switched from the first forwarding component to the second forwarding component; providing, by the first routing component, the one or more packets to the second forwarding component; providing, by the second forwarding component, the one or more packets to the multiple physical interface cards via the data path; and forwarding, by the multiple physical interface cards, the one or more packets toward one or more destinations associated with the one or more packets.
Qu discloses causing, by a control unit (packet forward engine – PFE-48A) of the physical interface card concentrator (PIC-52A,52B), the multiple physical interface cards to establish a data path with the first forwarding component (Qu, fig. 2, col. 7, lines 31-51; discloses, router 20 comprises primary RE 22 that performs routing functionality for router 20, and a secondary RE 26 that operates as a backup RE for router 20. Router 20 also includes a switch fabric 30 interconnecting a set of flexible PIC concentrators 46A-46N ("FPCs 46") within a forwarding engine 32. Each of FPCs 46 includes at least one of packet forwarding engines 48A-48N ("PFEs 48") that send and receive traffic by a set of interface cards that typically have one or more physical network interfaces (i.e., ports));
providing, by the first routing component (primary appliance) and to the control unit of the physical interface card concentrator (failure of a primary appliance), a signal indicating that the second forwarding component (secondary RE 26/PIC 52B) is to be an active forwarding component (switching to a backup /secondary appliance) (Qu, col. 2, lines 16-19,  when both (primary and secondary appliance) of the appliances are running the same operating system, the dual appliances may enable a graceful switchover to the secondary appliance upon a failure of the primary appliance. Col. 7, lines 31-40, FIG. 2, router 20 comprises primary RE 22 that performs routing functionality for router 20, and a secondary RE 26 that operates as a backup RE for router 20. Router 20 also includes a switch fabric 30 interconnecting a set of flexible PIC concentrators 46A-46N ("FPCs 46") within a forwarding engine 32. Each of FPCs 46 includes at least one of packet forwarding engines 48A-48N ("PFEs 48") that send and receive traffic by a set of interface cards that typically have one or more physical network interfaces (i.e., ports). Col. 10, line 64-col. 11, line 8, when both primary service PIC 52A and secondary service PIC 52B are running the same operating system, the pair of service PICs 52 may enable a graceful switchover to secondary service PIC 52B upon a failure of primary service PIC 52A);
causing, by the control unit (fig. 3B VM manger to PFE 48A) of the physical interface card concentrator and based on the signal, the data path for the multiple physical interface cards to be simultaneously switched (PIC 52A to PIC 52B) from the first forwarding component to the second forwarding component (Qu, fig 2; Col. 10, line 64-col. 11, line 8, when both primary service PIC 52A and secondary service PIC 52B are running the same operating system, the pair of service PICs 52 may enable a graceful switchover to secondary service PIC 52B upon a failure of primary service PIC 52A. Col. 12, line 67 – col. 13, line 7,  If a failure is detected on primary VM 60A on primary service PIC 52A, for example, VM manager 58 may direct hypervisor 68 to switch operation of the network services to secondary VM 72A on primary service PIC 52A, or VM manager 58 may communicate with both hypervisor 68 and hypervisor 70 to switch operation of the network service to primary VM 60B or secondary VM 72B on secondary service PIC 52B);
providing, by the first routing component (PIC 52A), the one or more packets to the second forwarding component (PIC 52B) (Qu, fig. 3B, Col. 12, line 67 – col. 13, line 7,  if a failure is detected on primary VM 60A on primary service PIC 52A, for example, VM manager 58 may direct hypervisor 68 to switch operation of the network services to secondary VM 72A on primary service PIC 52A, or VM manager 58 may communicate with both hypervisor 68 and hypervisor 70 to switch operation of the network service to primary VM 60B or secondary VM 72B on secondary service PIC 52B. Thus, providing the packets that are intended for first routing component/PIC 52A to second routing component/PIC 54B);
providing, by the second forwarding component, the one or more packets to the multiple physical interface cards via the data path (Qu, fig. 3B, Col. 12, line 67 – col. 13, line 7,  if a failure is detected on primary VM 60A on primary service PIC 52A, for example, VM manager 58 may direct hypervisor 68 to switch operation of the network services to secondary VM 72A on primary service PIC 52A, or VM manager 58 may communicate with both hypervisor 68 and hypervisor 70 to switch operation of the network service to primary VM 60B or secondary VM 72B on secondary service PIC 52B. Thus, providing the packets that are intended for first routing component/PIC 52A to second routing component/PIC 54B and the packets are routed through the secondary PIC 5B to their intended destinations); and
forwarding, by the multiple physical interface cards, the one or more packets toward one or more destinations associated with the one or more packets (Qu, fig. 3B, Col. 12, line 67 – col. 13, line 7,  if a failure is detected on primary VM 60A on primary service PIC 52A, for example, VM manager 58 may direct hypervisor 68 to switch operation of the network services to secondary VM 72A on primary service PIC 52A, or VM manager 58 may communicate with both hypervisor 68 and hypervisor 70 to switch operation of the network service to primary VM 60B or secondary VM 72B on secondary service PIC 52B. Thus, providing the packets that are intended for first routing component/PIC 52A to second routing component/PIC 54B and the packets are routed through the secondary PIC 5B to their intended destinations).
One of ordinary skill in the art would have been motivated to combine Haq and Qu because these teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and forwarding network traffic during failure of a primary routing component.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Qu into the method by Haq, thereby a control of routing process is switched over from a primary routing component to a secondary routing component to enable upgrade of the primary router and control is returned to the primary router after the upgrade, Sandhir, Col. 3, line 57- Col. 4, line 8.
Haq and Qu did not explicitly disclose wherein the signal is provided independent of the first forwarding component experiencing a failure.
Sandhir discloses wherein the signal (the primary routing engine may then transfer control/control signal) to the secondary routing engine) is provided independent of the first forwarding component experiencing a failure (Sandhir, Col. 3, line 57- Col. 4, line 8 provide a network device, such as a router, with the ability to perform graceful switchover between routing engines, thereby achieving non-stop routing. In the event of a switchover, a router implementing these techniques may be able to continue to forward packets without downtime and in a manner that avoid routing session reestablishment, thus avoiding route flapping by peer routers. Similarly, these techniques may enable a router to receive in-service software upgrades without causing route flapping. That is, when a software upgrade is necessary for the router, the secondary routing engine may go offline to receive and install the upgrade while the primary routing engine continues to perform the routing duties, then the secondary routing engine may restart. The primary routing engine may then transfer control/signal to the secondary routing engine, receive and install the upgrade, restart, and regain control from the secondary routing engine).
One of ordinary skill in the art would have been motivated to combine Haq, Qu and Sandhir because these teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and forwarding network traffic when a primary routing component is unavailable.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Sandhir into the method by Haq and Qu, thereby a control of routing process is switched over from a primary router to a secondary router to enable upgrade of the primary router and control is returned to the primary router after the upgrade, Sandhir, Col. 3, line 57- Col. 4, line 8.
	

Regarding claim 2, Haq, Qu modified by Sandhir disclose the method of claim 1, wherein providing, by the first routing component and to the physical interface card concentrator, the signal indicating that the second forwarding component (primary router transfer control to secondary router) is to be the active forwarding component (Sandhir, Col. 3, line 57- Col. 4, line 8 provide a network device, such as a router, with the ability to perform graceful switchover between routing engines, thereby achieving non-stop routing. In the event of a switchover, a router implementing these techniques may be able to continue to forward packets without downtime and in a manner that avoid routing session reestablishment, thus avoiding route flapping by peer routers. Similarly, these techniques may enable a router to receive in-service software upgrades without causing route flapping. That is, when a software upgrade is necessary for the router, the secondary routing engine may go offline to receive and install the upgrade while the primary routing engine continues to perform the routing duties, then the secondary routing engine may restart. The primary routing engine may then transfer control/signal to the secondary routing engine, receive and install the upgrade, restart, and regain control from the secondary routing engine), comprises:
providing, by the control unit (VM manager 100) of the first routing component and to another control unit (VM manager 104) of the physical interface card concentrator (PICs), the signal (detecting failure) indicating that the second forwarding component is to be the active (switching to secondary routing component) forwarding component (Qu, fig. 2 & fig. 4, Col. 16, lines 51-65 discloses a primary and secondary service PICs 56 connected via PFE 48B. The primary service PIC 56A includes a VM manager 100 capable of initializing, terminating, and otherwise managing virtual machine instances within primary service PIC 56A. VM manager 100 manages the virtual machine instances through a hypervisor 98 within primary service PIC 56A. In some cases, VM manager 100 may be incorporated in hypervisor 100. In addition, secondary service PIC 56B includes a VM manager 104 capable of initializing, terminating, and otherwise managing virtual machine instances within secondary service PIC 56B. VM manager 104 manages the virtual machine instances through a hypervisor 102 within secondary service PIC 56B. In some cases, VM manager 104 may be incorporated in hypervisor 102. Col. 6, lines 37-46, If the ISSU of the primary appliance fails before completion such that the primary virtual machine and the secondary virtual machine on the primary appliance are executing different operating systems, control for router 12A may be switched to the primary virtual machine on the secondary appliance. After the switchover, the secondary virtual machine on the secondary appliance may provide high availability for router 12A during operation by the primary virtual machine on the secondary appliance).
The motivation to combine is similar to that of claim 1.

Regarding claim 3, Haq, Qu modified by Sandhir disclose the method of claim 1, wherein causing, by the physical interface card concentrator and based on the signal, the data path for the multiple physical interface cards to be switched from the first forwarding component to the second forwarding component comprises (Qu, fig 2; Col. 10, line 64-col. 11, line 8, when both primary service PIC 52A and secondary service PIC 52B are running the same operating system, the pair of service PICs 52 may enable a graceful switchover to secondary service PIC 52B upon a failure of primary service PIC 52A. Col. 12, line 67 – col. 13, line 7,  If a failure is detected on primary VM 60A on primary service PIC 52A, for example, VM manager 58 may direct hypervisor 68 to switch operation of the network services to secondary VM 72A on primary service PIC 52A, or VM manager 58 may communicate with both hypervisor 68 and hypervisor 70 to switch operation of the network service to primary VM 60B or secondary VM 72B on secondary service PIC 52B); and 
controlling the second routing engine to assume the active state when a failure is detected in the first routing engine (Qu, Col. 12, line 67 – col. 13, line 7,  If a failure is detected on primary VM 60A on primary service PIC 52A, for example, VM manager 58 may direct hypervisor 68 to switch operation of the network services to secondary VM 72A on primary service PIC 52A, or VM manager 58 may communicate with both hypervisor 68 and hypervisor 70 to switch operation of the network service to primary VM 60B or secondary VM 72B on secondary service PIC 52B ),
causing, by a control unit of the physical interface card concentrator, the multiple physical interface cards to terminate the data path with the first forwarding component based on the signal (Qu, fig. 2 & fig. 4, Col. 16, lines 51-65 discloses a primary and secondary service PICs 56 connected via PFE 48B. The primary service PIC 56A includes a VM manager 100 capable of initializing, terminating, and otherwise managing virtual machine instances within primary service PIC 56A. VM manager 100 manages the virtual machine instances through a hypervisor 98 within primary service PIC 56A. In some cases, VM manager 100 may be incorporated in hypervisor 100. In addition, secondary service PIC 56B includes a VM manager 104 capable of initializing, terminating, and otherwise managing virtual machine instances within secondary service PIC 56B. VM manager 104 manages the virtual machine instances through a hypervisor 102 within secondary service PIC 56B. In some cases, VM manager 104 may be incorporated in hypervisor 102. Col. 6, lines 37-46, If the ISSU of the primary appliance fails before completion such that the primary virtual machine and the secondary virtual machine on the primary appliance are executing different operating systems, control for router 12A terminates the path to the primary appliance and switch to the primary virtual machine on the secondary appliance. After the switchover, the secondary virtual machine on the secondary appliance may provide high availability for router 12A during operation by the primary virtual machine on the secondary appliance); and
causing, by the control unit of the physical interface card concentrator, the multiple physical interface cards to establish the data path with the second forwarding component based on the signal (Qu, fig. 2 & fig. 4, Col. 16, lines 51-65 discloses a primary and secondary service PICs 56 connected via PFE 48B. The primary service PIC 56A includes a VM manager 100 capable of initializing, terminating, and otherwise managing virtual machine instances within primary service PIC 56A. VM manager 100 manages the virtual machine instances through a hypervisor 98 within primary service PIC 56A. In some cases, VM manager 100 may be incorporated in hypervisor 100. In addition, secondary service PIC 56B includes a VM manager 104 capable of initializing, terminating, and otherwise managing virtual machine instances within secondary service PIC 56B. VM manager 104 manages the virtual machine instances through a hypervisor 102 within secondary service PIC 56B. In some cases, VM manager 104 may be incorporated in hypervisor 102).
The motivation to combine is similar to that of claim 1.

Regarding claim 4, Haq, Qu modified by Sandhir disclose the method of claim 1, wherein the network device includes a plurality of physical interface card concentrators, and the physical interface card concentrator is one of the plurality of physical interface card concentrators (Haq [0028] Packet manager 220 may include a number of physical interface slots 225, each of which may include one or more physical interfaces. A physical interface slot 225, for example, may include an Ethernet card and an optical interface card such as a card supporting the OC-12 optical transmission standard. Packets received over one physical interface, after processing, may be transmitted over another one of the physical interfaces. In this manner, router 100 can support packet routing over a network constructed using heterogeneous transmission components).
The motivation to combine is similar to that of claim 1.

Regarding claim 6, Haq, Qu modified by Sandhir disclose the method of claim 1, further comprising:
receiving, by the first routing component, an indication of a failure associated with the first forwarding component (Haq [0011] discloses method of controlling a router having redundant components, including at least first and second routing engines coupled to a packet forwarding engine. The method includes setting the first routing engine of the router to an active state, the first routing engine communicating with the packet forwarding engine while in the active state; setting the second routing engine of the router to a standby state; monitoring the first routing engine for a failure in the first routing engine (receiving, by the first routing component, an indication of a failure associated with the first forwarding component); and controlling the second routing engine to assume the active state when a failure is detected in the first routing engine); and
generating the signal indicating that the second forwarding component is to be the active forwarding component based on the indication of the failure associated with the first forwarding component (Haq [0011] discloses method of controlling a router having redundant components, including at least first and second routing engines coupled to a packet forwarding engine. The method includes setting the first routing engine of the router to an active state, the first routing engine communicating with the packet forwarding engine while in the active state; setting the second routing engine of the router to a standby state; monitoring the first routing engine for a failure in the first routing engine; and controlling the second routing engine to assume the active state when a failure is detected in the first routing engine).
The motivation to combine is similar to that of claim 1. 

Regarding claim 7, Haq, Qu modified by Sandhir disclose the method of claim 1, wherein the first routing component is an active (active state) routing component of the network device, and wherein the second routing component is a backup (standby state) routing component of the network device (Haq, Fig.6 & Fig.7, [0011] discloses setting the first routing engine of the router to an active state, the first routing engine communicating with the packet forwarding engine while in the active state; setting the second routing engine of the router to a standby state).
The motivation to combine is similar to that of claim 1.

Regarding claim 8, Haq discloses a network device (Router 100), comprising (Packets 110) (Haq, Fig. 1, [0022] router 100 receives incoming packets 110, determines the next destination (the next "hop" in the network) for the packets, and outputs the packets as outbound packets 111 on physical links that lead to the next destination):
a first routing component (RE 201) (Haq, Fig. 2, [0024] discloses an implementation of router 100 consistent with an aspect of the present invention. Routing engine 105 is implemented as two redundant routing engines, labeled as routing engine RE 201 and RE 202);
a second routing component (RE 202) (Haq, Fig. 2, [0024] discloses an implementation of router 100 consistent with an aspect of the present invention. Routing engine 105 is implemented as two redundant routing engines, labeled as routing engine RE 201 and RE 202);
a first (205) forwarding component (Haq, [0025] router 100 includes redundant processing components 205 and 206. Processing components 205 and 206 may perform the high-level functions of packet forwarding engine 106, including determining the correct destination output port for the input packets);
a second (206) forwarding component (Haq, [0025] router 100 includes redundant processing components 205 and 206. Processing components 205 and 206 may perform the high-level functions of packet forwarding engine 106, including determining the correct destination output port for the input packets); and
a physical interface card concentrator with multiple physical interface cards (Physical interface slot 225) (Haq, Fig. 2, [0028] packet manager 220 may include a number of physical interface slots 225, each of which may include one or more physical interfaces. A physical interface slot 225, for example, may include an Ethernet card and an optical interface card such as a card supporting the OC-12 optical transmission standard);
The rest of the limitations are rejected with the same basis and rational as claim 1.
Regarding claim 9, Haq, Qu modified by Sandhir disclose the network device of claim 8, wherein the first forwarding component is an active forwarding component of the network device prior to the first forwarding component providing the signal to the physical interface card concentrator (Haq, Fig.6 & Fig.7, [0011] discloses setting the first routing engine of the router to an active state, the first routing engine communicating with the packet forwarding engine while in the active state; setting the second routing engine of the router to a standby state. The first router remains in active state until a failure signal is detected at the first routing engine, then setting the second routing device to active state), and
wherein the second forwarding component is a backup forwarding component of the network device prior to the first forwarding component providing the signal to the physical interface card concentrator (Haq, Fig.6 & Fig.7, [0011] discloses setting the first routing engine of the router to an active state, the first routing engine communicating with the packet forwarding engine while in the active state; setting the second routing engine of the router to a standby state).
The motivation to combine is similar to that of claim 1.

Regarding claim 10, Haq, Qu modified by Sandhir disclose the network device of claim 8, wherein the data path for the multiple physical interface cards is switched from the first forwarding component to the second forwarding component in less than one millisecond (immediately) (Haq, fig. 4, [0032], discloses using switches 401-403, each under control of the signal line 315. Switches 401-403 operate in one of two modes. In the first mode, switches 401-403 may connect processing component 205 to REs 201-202 and packet manager 220. In the second mode, switches 401-403 may connect processing component 206 to REs 201-202 and packet manager 220. Bus 407 directly connects processing components 205 and 206, allowing the standby processing component to communicate with and potentially store the present state of the active processing component. If the active processing component fails, the standby processing component can then immediately assume operation); and 
wherein the network device includes traffic flowing between the second forwarding component, the multiple physical interface cards, and one or more ports of the network device (Haq, fig. 4, [0032], discloses using switches 401-403, each under control of the signal line 315. Switches 401-403 operate in one of two modes. In the first mode, switches 401-403 may connect processing component 205 to REs 201-202 and packet manager 220. In the second mode, switches 401-403 may connect processing component 206 to REs 201-202 and packet manager 220. Bus 407 directly connects processing components 205 and 206, allowing the standby processing component to communicate with and potentially store the present state of the active processing component. If the active processing component fails, the standby processing component can then immediately assume operation; [0029] the components of FIG. 2 communicate with one another via a number of signal and data paths. As shown, REs 201-202 and processing components 205-206 include Ethernet ports 230-233 through which the routing engines and processing components transfer data).
The motivation to combine is similar to that of claim 1. 
Regarding claim 11, the claim is rejected with rational similar to that of claim 7.
Regarding claim 12, Haq modified by Sandhir discloses the network device of claim 8, wherein the multiple physical interface cards are further configured to:
receive one or more additional packets (Haq [0022] FIG. 1 is a diagram illustrating, at a high-level, functional components of an exemplary router 100. In general, router 100 receives incoming packets 110, determines the next destination (the next "hop" in the network) for the packets, and outputs the packets as outbound packets 111 on physical links that lead to the next destination),
provide the one or more additional packets to the second forwarding component (Haq [0022] fig. 1 is a diagram illustrating, at a high-level, functional components of an exemplary router 100. In general, router 100 receives incoming packets 110, determines the next destination (the next "hop" in the network) for the packets, and outputs the packets as outbound packets 111 on physical links that lead to the next destination; monitoring the first routing engine for a failure in the first routing engine; and controlling the second routing engine to assume the active state when a failure is detected in the first routing engine); and
wherein the second forwarding component is further configured to: provide the one or more additional packets to the first routing component (Haq [0011] discloses setting the first routing engine of the router to an active state, the first routing engine communicating with the packet forwarding engine while in the active state; [0022] fig. 1 is a diagram illustrating, at a high-level, functional components of an exemplary router 100. In general, router 100 receives incoming packets 110, determines the next destination (the next "hop" in the network) for the packets, and outputs the packets as outbound packets 111 on physical links that lead to the next destination).
The motivation to combine is similar to that of claim 1.

Regarding claim 13, Haq, Qu modified by Sandhir disclose the network device of claim 8, wherein the physical interface card concentrator, when causing, based on the signal, the data path for the multiple physical interface cards to be switched from the first forwarding component to the second forwarding component, is configured to (Qu, fig 2; Col. 10, line 64-col. 11, line 8, when both primary service PIC 52A and secondary service PIC 52B are running the same operating system, the pair of service PICs 52 may enable a graceful switchover to secondary service PIC 52B upon a failure of primary service PIC 52A. Col. 12, line 67 – col. 13, line 7,  If a failure is detected on primary VM 60A on primary service PIC 52A, for example, VM manager 58 may direct hypervisor 68 to switch operation of the network services to secondary VM 72A on primary service PIC 52A, or VM manager 58 may communicate with both hypervisor 68 and hypervisor 70 to switch operation of the network service to primary VM 60B or secondary VM 72B on secondary service PIC 52B):
provide, to each of the multiple physical interface cards, a switch signal indicating that the data path for the multiple physical interface cards is to be switched from the first forwarding component to the second forwarding component (Qu, fig 2; Col. 10, line 64-col. 11, line 8, when both primary service PIC 52A and secondary service PIC 52B are running the same operating system, the pair of service PICs 52 may enable a graceful switchover to secondary service PIC 52B upon a failure of primary service PIC 52A. Col. 12, line 67 – col. 13, line 7,  If a failure is detected on primary VM 60A on primary service PIC 52A, for example, VM manager 58 may direct hypervisor 68 to switch operation of the network services to secondary VM 72A on primary service PIC 52A, or VM manager 58 may communicate with both hypervisor 68 and hypervisor 70 to switch operation of the network service to primary VM 60B or secondary VM 72B on secondary service PIC 52B); and
cause the data path for the multiple physical interface cards to be switched from the first forwarding component to the second forwarding component based on the switch signal (Qu, fig 2; Col. 10, line 64-col. 11, line 8, when both primary service PIC 52A and secondary service PIC 52B are running the same operating system, the pair of service PICs 52 may enable a graceful switchover to secondary service PIC 52B upon a failure of primary service PIC 52A. Col. 12, line 67 – col. 13, line 7,  If a failure is detected on primary VM 60A on primary service PIC 52A, for example, VM manager 58 may direct hypervisor 68 to switch operation of the network services to secondary VM 72A on primary service PIC 52A, or VM manager 58 may communicate with both hypervisor 68 and hypervisor 70 to switch operation of the network service to primary VM 60B or secondary VM 72B on secondary service PIC 52B).
The motivation to combine is similar to that of claim 1.
Regarding claim 14, the claim is rejected with a rational similar to that of claim 4.
Regarding claim 15, Haq discloses a system comprising (Haq, fig. 2 [0014] discloses routing systems (100), and more particularly, to highly reliable routing systems):
a first routing component (RE 201) (Haq, Fig. 2, [0024] discloses an implementation of router 100 consistent with an aspect of the present invention. Routing engine 105 is implemented as two redundant routing engines, labeled as routing engine RE 201 and RE 202);
a second routing component (RE 202) (Haq, Fig. 2, [0024] discloses an implementation of router 100 consistent with an aspect of the present invention. Routing engine 105 is implemented as two redundant routing engines, labeled as routing engine RE 201 and RE 202);
a first (205) forwarding component (Haq, [0025] router 100 includes redundant processing components 205 and 206. Processing components 205 and 206 may perform the high-level functions of packet forwarding engine 106, including determining the correct destination output port for the input packets);
a second (206) forwarding component (Haq, [0025] router 100 includes redundant processing components 205 and 206. Processing components 205 and 206 may perform the high-level functions of packet forwarding engine 106, including determining the correct destination output port for the input packets); and
a plurality of physical interface cards (Physical interface slot 225) (Haq, Fig. 2, [0028] packet manager 220 may include a number of physical interface slots 225, each of which may include one or more physical interfaces. A physical interface slot 225, for example, may include an Ethernet card and an optical interface card such as a card supporting the OC-12 optical transmission standard);
a physical interface card concentrator with a plurality of physical interface cards (physical interface slot(s) 225) (Haq, Fig. 2, [0028] packet manager 220 may include a number of physical interface slots 225, each of which may include one or more physical interfaces. A physical interface slot 225, for example, may include an Ethernet card and an optical interface card such as a card supporting the OC-12 optical transmission standard);
wherein the physical interface card concentrator is configured to (Haq, Fig. 2, [0028] packet manager 220 may include a number of physical interface slots 225, each of which may include one or more physical interfaces. A physical interface slot 225, is configured to provide interface for data communication):
wherein the first (RE 201) routing component is configured to (Haq, Fig. 2, [0024] discloses an implementation of router 100 consistent with an aspect of the present invention. Routing engine 105 is implemented as two redundant routing engines, labeled as routing engine RE 201 and RE 202):
	The rest of the limitations are rejected with the same basis and rational as claim 1.

Regarding claim 16, Haq, Qu modified by Sandhir disclose the system of claim 15, wherein the plurality of physical interface cards are further configured to: terminate the data path with the first forwarding component when the signal indicates that the first forwarding component is experiencing a failure (Haq [0011] discloses method of controlling a router having redundant components, including at least first and second routing engines coupled to a packet forwarding engine. The method includes setting the first routing engine of the router to an active state, the first routing engine communicating with the packet forwarding engine while in the active state; setting the second routing engine of the router to a standby state; monitoring the first routing engine for a failure in the first routing engine (receiving, by the first routing component, an indication of a failure associated with the first forwarding component); and controlling the second routing engine to assume the active state when a failure is detected in the first routing engine).
The motivation to combine is similar to that of claim 15.

Regarding claim 18, Haq, Qu modified by Sandhir disclose the system of claim 15, wherein the first routing component is configured to: receive an indication of a failure associated with the first forwarding component (Haq [0011] discloses method of controlling a router having redundant components, including at least first and second routing engines coupled to a packet forwarding engine. The method includes setting the first routing engine of the router to an active state, the first routing engine communicating with the packet forwarding engine while in the active state; setting the second routing engine of the router to a standby state; monitoring the first routing engine for a failure in the first routing engine (receiving, by the first routing component, an indication of a failure associated with the first forwarding component); and controlling the second routing engine to assume the active state when a failure is detected in the first routing engine); and
generate the signal indicating that the second forwarding component is to be the active forwarding component based on the indication of the failure associated with the first forwarding component (Haq [0011] discloses method of controlling a router having redundant components, including at least first and second routing engines coupled to a packet forwarding engine. The method includes setting the first routing engine of the router to an active state, the first routing engine communicating with the packet forwarding engine while in the active state; setting the second routing engine of the router to a standby state; monitoring the first routing engine for a failure in the first routing engine (receiving, by the first routing component, an indication of a failure associated with the first forwarding component); and controlling the second routing engine to assume the active state when a failure is detected in the first routing engine).
The motivation to combine is similar to that of claim 1.

Regarding claim 19, the claim is rejected with a rational similar to that of claim 10.

Claim 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haq et al. (US 2011/0103220 A1), Qu in view of (US 8,943,489 B1), further in view of Sandhir et al. (US 7,940,650 B1), further in view of Howard (US 7,808,889 B1).

Regarding claim 5, Haq modified by  Sandhir discloses the method of claim 1, further comprising: 
wherein the one or more packets are provided by the second routing component, rather than the first routing component, to the multiple physical interface cards (Haq, Fig.6 & Fig.7, [0011] discloses monitoring the first routing engine for a failure in the first routing engine; and controlling the second routing engine to assume the active state when a failure is detected in the first routing engine. Thus, a new path/link is established between the second component and the physical interface card. The new path/link established between the second component and the packet manager 220 (multiple physical interface cards) is used for packet transmission between the components; [0028] packet manager 220 may include a number of physical interface slots 225, each of which may include one or more physical interfaces. A physical interface slot 225, for example, may include an Ethernet card and an optical interface card such as a card supporting the OC-12 optical transmission standard).
Haq, Qu modified by Sandhir did not explicitly disclose providing, by the second routing component and to the physical interface card concentrator, another signal indicating that the second routing component is to be an active routing component, wherein the other signal is provided by the second routing component, rather than the first routing component, to the physical interface card concentrator.
Howard discloses providing, by the second routing (backup routing engine 24) component and to the physical interface card concentrator, another signal indicating (failure notifications to ICs 32) that the second routing component is to be an active (backup routing engine 24 becoming active) routing component (Howard, Col. 10, lines 17-25, discloses that in the event primary routing engine 22 fails (yes branch of 54), backup routing engine 24 issues failure notifications to ICs 32. In response, ICs 32 instruct FCs 34 to direct control plane packets associated with the tunneling protocol to the corresponding ICs instead of primary routing engine 22 (56). A time lag may be experienced between the failure of primary routing engine 22 and backup routing engine 24 becoming active);
wherein the other signal is provided by the second routing component, rather than the first routing component, to the physical interface card concentrator (Howard, Col. 10, lines 17-25, discloses that in the event primary routing engine 22 fails (yes branch of 54), backup routing engine 24 issues failure notifications to ICs 32. In response, ICs 32 instruct FCs 34 to direct control plane packets associated with the tunneling protocol to the corresponding ICs instead of primary routing engine 22 (56). A time lag may be experienced between the failure of primary routing engine 22 and backup routing engine 24 becoming active).
One of ordinary skill in the art would have been motivated to combine Haq, Qu,  Sandhir and Howard because these teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and forwarding network traffic during failure of a primary routing component
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Howard into the method by Haq, Qu and Sandhir, thereby a network device applies a silent failover technique to failover from the primary control unit to a backup control unit while maintaining the network tunnel, Howard, [Abstract].
Regarding claim 17, the claim is rejected with a rational similar to that of claim 5.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haq et al. (US 2011/0103220 A1), Qu in view of (US 8,943,489 B1), in view of Sandhir et al. (US 7,940,650 B1), further in view of Tolentino et al.  (US 9,621,421 B1).
Regarding claim 20, Haq, Qu modified by Sandhir disclose the system of claim 15, wherein the signal further indicates that the first routing component is an active routing component, indicates that the second routing component is a backup routing component (Haq [0011] discloses method of controlling a router having redundant components, including at least first and second routing engines coupled to a packet forwarding engine. The method includes setting the first routing engine of the router to an active state, the first routing engine communicating with the packet forwarding engine while in the active state; setting the second routing engine of the router to a standby state; monitoring the first routing engine for a failure in the first routing engine (receiving, by the first routing component, an indication of a failure associated with the first forwarding component); and controlling the second routing engine to assume the active state when a failure is detected in the first routing engine).
Haq, Qu modified by Sandhir did not explicitly disclose indicates a failure of the second forwarding component, indicates a health status of the second forwarding component, indicates a state of the second forwarding component, indicates a temperature of the second forwarding component, and/or indicates a power status of the second forwarding component.
Tolentino discloses indicates a failure of the second forwarding component (Tolentino, Col. 11, lines 37-43, discloses if failure of a physical component of a network switch may cause a network to become unavailable to a user connected to the network through a first port of the network switch, reconfiguring module 110 may prevent the network from becoming unavailable to the user by reconfiguring the network so that the user's traffic is rerouted through a second port of the network switch),
indicates a health status of the second forwarding component, indicates a state of the second forwarding component (Tolentino, Col. 3, lines 19-29, system 100 may include one or more modules 102 for performing one or more tasks. For example, and as will be explained in greater detail below, exemplary system 100 may include a monitoring module 104 that monitors at least one health indicator of a physical component of a device in a network),
indicates a temperature of the second forwarding component (Tolentino, Col. 6, lines 1-16, health indicators of a physical component include, without limitation, an age of the physical component, a temperature of the physical component, a speed of the physical component, a current drawn by the physical component, a voltage of the physical component, a failure alarm raised by the physical component, a threshold alarm raised by the physical component, an expected life of the physical component), and/or indicates a power status (failing power supply) of the second forwarding component (Tolentino, Col. 12 lines 23-29, reconfiguring module 110 may reconfigure a network so that failure of the physical component is delayed by causing the device within which the physical component exists to use a redundant physical component in place of the physical component. For example, reconfiguring module 110 may reconfigure a device to use a redundant power supply in place of a failing power supply).
One of ordinary skill in the art would have been motivated to combine Haq, Qu,  Sandhir and Tolentino because these teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and forwarding network traffic during failure of a primary routing component
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Tolentino into the method by Haq, Qu and Sandhir, thereby reconfiguring the network in response to detecting that the remaining useful life of the physical component has reached the predetermined threshold so that failure of the physical component does not cause the network to become unavailable to any user of the network, Tolentino, [Abstract].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the ensuring the ability to switch from an active router to a backup/standby router during a software upgrade.
	Hanselmann (US 2007/0162565 A1)
	Kwok et al. (US 6,535,924 B1) 
	Tempia Bonda (US 2011/0235638 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451